Citation Nr: 1135095	
Decision Date: 09/19/11    Archive Date: 09/23/11	

DOCKET NO.  08-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for muscle fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for diabetes mellitus, claimed as due to an undiagnosed illness. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1991.  This included service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the VARO in Portland, Oregon, which, in pertinent part, denied entitlement to the benefits sought.  

In September 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record and has been reviewed.  During the hearing, the Veteran waived initial RO consideration of new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1104 (c) (2010).  

The case was previously before the Board in November 2010 at which time it was remanded for further development.  Additional evidence was obtained and by rating decision dated in May 2011, service connection was granted for undiagnosed dyspnea on exertion, claimed as breathing difficulties, and for left shoulder tendinitis, claimed as joint pain.  Ten (10) percent ratings were assigned for each, with an effective date for each of August 12, 2005.

The record reflects that service connection is also in effect for Osgood-Schlatter's disease with chondromalacia of the patella of the right knee and for Osgood-Schlatter's disease with chondromalacia of the patella of the left knee.  Ten (10) percent ratings are in effect for each knee disability.  With consideration of the bilateral factor, a combined 40 percent disability rating is in effect.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  

2.  Muscle fatigue is not shown to be related to active service, to include as due to an undiagnosed illness.

3.  Diabetes mellitus did not manifest in service or for many years thereafter and is not related to service.

4.  Memory loss has been attributed to a known clinical diagnosis of diabetes mellitus which is not related to active service, to include as due to undiagnosed illness.  

5.  The competent evidence shows that the Veteran's complaints of headaches are related to his cervical spine disorder which is not related to active service, to include as due to an undiagnosed illness.

6.  Other than joint pain involving the left shoulder, it is not shown that the Veteran has multiple joint pain related to his active service, to include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle fatigue, to include as due to an undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2010).

2.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2010).

3.  The criteria for service connection for memory loss to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2010).

4.  The criteria for service connection for headaches, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2020); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2010).

5.  The criteria for service connection for multiple joint pains are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5.103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2010).

Proper notice from VA must inform the claimant of any information and medical and lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran's status; (2) existence of a disability; (3) a connection between the Veteran's service and the disabilities; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, content complying notice with the VCAA included a letter sent to the Veteran in September 2005.  That communication informed him of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  In July 2006, he was provided with information that a disability rating and an effective date for the award of benefits would be assigned if service connection is awarded.  See Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant to obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that there has been compliance with the duty to assist for the following reasons.  VA has obtained service treatment records, VA outpatient treatment records, and other VA records.  

In addition, the Veteran was afforded the opportunity to testify at a September 2010 travel board hearing before a Veterans Law Judge.  Also, VA examinations were recently scheduled and held in connection with the claims under consideration.  The Board notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Under the relevant laws and regulations, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).

Further, service connection may also be granted for a disease diagnosed after service discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).

Also, to establish a right to service connection for a current disability, a Veteran must show:  (1) the existence of a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and any disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Service connection may be granted to such Persian Gulf Veterans who exhibit objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a) (1).

Significantly, a chronic qualifying disability is a chronic disability that results from either an "undiagnosed illness" or a "medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms."  38 U.S.C.A. § 1117 (a) (2); 3.317 (a) (2).  The applicable statute and regulations specify that fatigue, headaches, joint pain, and headaches are medically unexplained chronic multisymptom illnesses.  38 U.S.C.A. § 1117 (a) (2) (B); 38 C.F.R. § 3.317.  

Service connection will only be granted if the qualifying chronic disability manifests to a degree of 10 percent or more during the applicable period (which has not yet expired) and cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  38 C.F.R. § 3.317 (a) (1) (i) (ii).  

Medically Unexplained Illness

This case involves claims made by the Veteran for numerous symptoms that he claims were the result of his Persian Gulf service.  This was addressed by the Board in a November 2010 remand.  As discussed below, diabetes mellitus is a known clinical diagnosis, and therefore does not fall within the presumptive service connection provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and defined "qualifying chronic disability" to include:  (a) an undiagnosed illness; (b) a medically unexplained chronic multisymptom illness, (such as chronic fatigue syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  The term "medically unexplained chronic symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 3.317 (a) (2).

For claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include:  fatigue, unexplained rashes or other dermatological signs and symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neurophysiological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs and symptoms, cardiovascular signs and symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117 (g); 38 C. F. R. 3.317 (b).

Diabetes Mellitus and Memory Loss

Initially, with regard to diabetes, this is not a disease subject to presumptive service connection for Persian Gulf War Veterans according to the provisions of 38 C.F.R. 3.317.  It is a chronic disease subject to presumptive service connection should the symptoms become manifest during service or to a degree of 10 percent or more within one year following service discharge.  However, a review of the evidence of record does not document the presence of diabetes until 2005, a time many years following service discharge.  There are numerous post service VA treatment records in the Veteran's file and these do not show any indication of the presence of diabetes until 2005.  The Board finds that the Veteran's recently reported history of diabetes since service is inconsistent with the medical evidence of record.  At the time of separation examination in April 1991, he expressed no pertinent complaints and indicated he had "no current med problems." Glucose and albumin testing were negative. The endocrine system was reported as normal.  As noted above, the record shows that the Veteran has sought treatment for many medical complaints since his discharge from service.  However, at the times of those visits, when he expressed complaints about his problems, he did not report complaints reported to diabetes.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded great probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because a declarant has a strong motive to tell the truth in order to receive proper care).  When he testified before the Board in September 2010, the Veteran was very vague as to when his diabetes began.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current statements made in connection with the claim for VA compensation benefits to be not credible in light of  his previous more contemporaneous statements made for treatment purposes.  Accordingly, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service.  

With regard to the claim for service connection for memory loss, the pertinent evidence of record reveals the Veteran was seen for a mental disorders examination by VA in December 2010.  Reference was made to an examination that same month in which the Veteran was given an assessment of a cognitive disorder, not otherwise specified.  Currently, the Veteran reported having been hit in the head by a metal scuttle (part of the hatch) with a loss of consciousness.  Loss of unconsciousness was undetermined, although the Veteran reported at the present time that his next memory of being hit in the head was of a corpsman telling him to get back to his station as he lay on the ground.  He reported that he had mild memory problems at the present time, such as difficulty following conversations and remembering names and acquaintances.  It was indicated that he was given a diagnosis of mild traumatic brain injury residuals and it was believed that the headaches were not due to the traumatic brain injury, but rather his cervical spine disorder.  The physician went on to opine that the neurocognitive complaints were not due to traumatic brain injury and would have been manifested long before the recent complaints.  At the present time the Veteran reported having had memory problems that began in 2000.  

The Veteran was given a diagnostic interview, mental status examination, review of his file, and administrative psychological testing.  He stated he was not currently receiving any psychiatric treatment.  The only time he was diagnosed with a psychiatric disorder in the past was the cognitive disorder, referred to above.  On testing for memory malingering, he identified 35 items out of 50 correctly in the first trial, and 44 items out of 50 correctly on the second trial.  This performance fell below the cutoff indicating poor effort and motivation on psychological testing suggestive of exaggeration of cognitive problems.  The examiner stated it was impossible to make an accurate diagnosis based on the current test results.  There was no Axis I diagnosis made.  The Axis II diagnosis was deferred.  The examining psychologist noted that the Veteran reported during examination that his memory difficulties began in the early 2000's and coincided with his diagnosis and diabetes.  The examiner stated "it is likely that his subjective memory problems are related to diabetes."  The examiner again noted that the Veteran performed poorly on testing with regard to effort and motivation and stated the performance on the tests suggested exaggeration of cognitive problems.  

With the VA psychologist above explaining the reasons for his opinion based on review of the evidence of record, to include extensive psychological testing accorded the Veteran in December 2010, his opinion is entitled to substantial probative weight.  As noted above, that opinion is that the Veteran's current problems of memory loss are related to diabetes, a known clinical diagnosis and a disability for which service connection is not in effect.  There is no medical evidence suggesting any causal relationship between any memory loss problems the Veteran is experiencing and his military service.  

Headaches

With regard to the claim for headaches, the pertinent evidence includes the report of examination of the Veteran by VA in December 2010.  Following evaluation by a VA staff physician, it was indicated there was reference to a mild traumatic brain injury sustained by the Veteran in 1989, but there was no suggestion of any residual effect from the injury.  The Veteran's current complaints of headaches were said by the examiner not to be due to the traumatic brain injury, but were "more likely than not due to his cervical spine issues, which required surgery of the cervical spine for decompression, fusion."  The examiner commented there was nothing to suggest a diagnosis of or any ongoing treatment for headaches while on active duty.  The examiner opined that it was notable that after service the Veteran had a long employment career and there was no suggestion of any cognitive defects stemming from the reported injury in service.
In view of the foregoing, the Board finds, based on its review of the record, that there is no diagnosis of headaches in service or indication of continuity of symptomatology since service and there is no valid medical nexus opinion linking any current headaches to the Veteran's active service.  In the Veteran's own statements, he claimed only generally that his headaches are related to his Persian Gulf War service, but this assertion is not supported by the contemporaneous evidence of record.  

While Veterans are competent to testify as to some medical matters, see Davidson v. Shinseki, 581 F.3d, 1313, 1316 (Fed. Cir. 2009) (The Board's categorical statement that "a valid medical opinion" was required to establish a nexus, and that a lay person was "not competent" to provide testimony as to a nexus because she was a lay person, conflicts with Jandreau), the question of the diagnosis of headaches and its etiology is the type of complex medical matters as to which lay testimony is not competent.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  To the extent that the Veteran believes that he has headaches related to service, such an opinion is not competent.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for headaches, to include as due to an undiagnosed illness.  The VA physician who examined the Veteran in December 2010 opined that the Veteran's headaches were most likely due to a cervical spine disorder, a disability for which service connection is not in effect.  There is no contrary medical opinion of record.  

Multiple Joint Pain and Muscle Fatigue

The pertinent medical evidence of record includes the report of a VA examination accorded to the Veteran in December 2010.  The claims file was reviewed by the examiner.  This included a review of the service treatment records.  The Veteran complained that essentially every joint of his body hurt him and his muscles were tired.  He claimed this began while in the military and he stated he complained it while in the military.  The examiner mentioned to him that the only musculoskeletal complaints referred to in the military treatment records were with regard to the knees and left shoulder (service connection is in effect for his disabilities involving these joints).  The Veteran stated he believed that "they have been told to leave things out just for this reason.  He feels like he has had these problems since he has left the military."  He stated when he first got out, he saw a doctor who was going to help all this chronic pain, but that doctor disappeared and never helped him.  He claimed he then ran out of money trying to cover his health expenses and did not realize he refused treatment from VA.  Notation was made that he underwent cervical spine surgery in May 2010, but the surgery did not eliminate his symptoms and did not help with his pain.  He indicated consideration was being given to further surgery.  Although the Veteran was asked to focus on specific joint problems, the examiner noted the Veteran had a lot of difficulty focusing on one particular joint.  

Review of the service treatment records documented that in August 1990, the Veteran was seen for left shoulder pain after picking up a heavy hook.  There were "multiple" notes for bilateral knee pain.  Reference was made to the Veteran's testimony before the undersigned in September 2010 at which time he referred to being exposed to smoke from burning oil.  However, the examiner stated there was no diagnosis in the records consistent with problems secondary to any chemical exposure during the Veteran's Persian Gulf War service.

Clinical examination findings and X-ray findings were recorded and the following diagnoses were made:  Left shoulder chronic rotator cuff tendinitis; chronic bilateral knee anterior pain syndrome/chondromalacia patellae with Osgood-Schlatter's disease; and multiple musculoskeletal joint and muscle pain not consistent with any specific diagnosis.  

The examiner stated the Veteran's subjective complaints of generalized muscle fatigue and pain in all the joints were not supported by any objective diagnosis.  The examiner did not deny that the Veteran had pain in the joints, but he indicated that it was not clear that the pain was significant enough to cause the Veteran a lot of stress.  He reported that he could not state the Veteran had any undiagnosed illness or pathology that would cause the complaints.  He noted the Veteran worked in manual labor for many years and remarked it was not unusual to develop muscle pain and joint pain with years of manual labor work.  It was his conclusion that "it is less likely as not that he suffers some undiagnosed illness that would explain all of his muscle joint pain and muscle fatigue other than the diagnosed left shoulder condition and bilateral knee condition as listed above.  It is possible that he also suffers other muscle chronic strains, but these would more likely be secondary to repetitive use from years of manual labor and not from any military activity or toxic exposure."  He remarked that the Veteran had a chronic pain syndrome that limited his ability to work, but this was not secondary to any service-connected disability.

While the Veteran himself is competent to testify as to the issue of a relationship between any current disability and service, as noted above, the specific and detailed opinion from the VA health care professional declining to attribute current complaints of multiple joint pain and/or fatigue other than involving the knees and left shoulder outweighs the general description made by the Veteran that the subjective symptoms constitute a disability attributable to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for multiple joint pain and/or muscle fatigue, to include as due to an undiagnosed illness.  The benefit of the doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. 5107 (b); 38 C.F.R. 3.102.  


ORDER

Service connection for muscle fatigue, to include as due to an undiagnosed illness, is denied.  

Service connection for memory loss, to include as due to an undiagnosed illness, is denied.

Service connection for joint pain, to include to as due to an undiagnosed illness, is denied.

Service connection for headaches, to include as due to an undiagnosed illness, is denied.

Service connection for diabetes mellitus, to include as due to an undiagnosed illness, is denied.


	                     ______________________________________________
	KRISTI L. GUNN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


